Citation Nr: 1113387	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-49 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to Dependents and Indemnity Compensation and death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  He died on January [redacted], 1993.  The Appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  Entitlement to Dependents and Indemnity Compensation (DIC) and death pension benefits was last denied in an unappealed July 1993 decision.

2.  Evidence associated with the claims file since the unappealed July 1993 decision included the Appellant's testimony at a Board hearing and a check from the Appellant to the Veteran purportedly for the payment of the Veteran's bills.

3.  At time of the Veteran's death, he and the Appellant were not legally married.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to DIC and death pension benefits is new and material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Entitlement to DIC and death pension benefits is denied.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen her claim of entitlement to DIC and death pension benefits because the claim is reopened.  With respect to her claim to reopen, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from December 1943 to May 1946.  According to a certificate of death, the Veteran died on January [redacted], 1993.  In June 1993, the Appellant submitted a claim of entitlement to DIC and death pension benefits.  This claim was denied in July 1993, because the evidence of record demonstrated that the Appellant was not married to the Veteran at the time of his death and, thus, she was not deemed his surviving spouse.  Although she was provided notice of this decision and notice of her appellate rights, the Appellant did not perfect an appeal.  Accordingly, the July 1993 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In September 2008, the Appellant submitted a claim to reopen the issue of entitlement to DIC and death pension benefits, which was denied in May 2009.  After perfecting an appeal, the claim was certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  As the July 1993 decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened.  

At the time of the July 1993 decision, the evidence of record included a marriage certificate, demonstrating that the Appellant and Veteran were married on January [redacted], 1965.  The evidence also included a divorce decree, dated on November [redacted], 1988, demonstrating the dissolution of the Appellant's and Veteran's marriage.  Further, the evidence of record included an amendment to the divorce decree, dated on January [redacted], 1991.  

In July 1993, the Appellant's claim was denied because the RO determined that the Appellant had divorced from the Veteran prior to his death.  Consequently, she was not his surviving spouse and, thus, was not eligible to receive DIC or death pension benefits. 

In May 2009, the RO denied reopening the claim, finding that the evidence submitted since the July 1993 decision did not demonstrate that the Appellant was the Veteran's surviving spouse.  Such determinations, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Since the July 1993 decision, the Appellant testified at a January 2011 Board hearing.  The Appellant testified that she and the Veteran were divorced, but that the Veteran lived at her residence "off and on" until his death.  She stated that the Veteran divorced her because he did not want her to be responsible for his bills should he die.  She testified that, at the time of his death, the Veteran was not living with her.  She also testified that she felt as though she was still married to the Veteran after the divorce.  She asserted that she continued to pay his bills and that this was evidence of their ongoing "marital" relationship.  In support of this assertion, she submitted a copy of a check made payable to the Veteran via the Veteran's lawyer, which she claimed was to satisfy some of the Veteran's bills.  She further asserted that they held themselves out to the community as being married; that he continued to receive mail at her residence; and that their friends did not know that they were divorced.

The Board finds that the Appellant's testimony is competent and credible evidence of lay observable events.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (finding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Her testimony and the copy of the check is "new" evidence, as it has not been previously submitted for VA consideration.  At the time of the July 1993 decision, the Appellant did not assert she and the Veteran were, in essence, still married.  See 38 C.F.R. § 3.156(a).  Her testimony is also "material" as it relates to an un-established fact necessary to substantiate the claim.  Id.  Specifically, the Appellant's testimony and the purported significance of the check concerned her status as the Veteran's surviving spouse.  Layno, 6 Vet. App. at 469; Justus, 3 Vet. App. at 513.  Accordingly, the Board finds that new and material evidence has been associated with the claims file since the July 1993 rating decision, and further finds that such evidence raises a reasonable possibility of substantiating the Appellant's claim.  Consequently, the issue of entitlement DIC and death pension benefits is reopened.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 116-18.   The Board will now review the merits of the Appellant's claim on a de novo basis.  

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a 
§ 5103(a)-compliant notice.  

Prior to the initial adjudication of the instant case, the RO's March 2009 letter advised the Appellant of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187.  Specifically, the March 2009 letter provided the Appellant with an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; a list of the Veteran's disabilities for which service connection had been granted; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Further, the purpose behind the notice requirement has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

As for VA's duty to assist, the Veteran's service treatment records and his post-service treatment records have been associated with the claims file.  Documents associated with the Appellant's marriage to and divorce from the Veteran were also been associated with the claims file.  Generally, the duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.159(c) (4), 20.901 (2010); see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Appellant was not provided a VA examination because the salient issue herein was not a medical matter.  

In March 2009, the RO requested that the Appellant submit or identify relevant evidence in support of her claim.  In April 2009, the Appellant indicated that all of the relevant evidence had already been associated with the claims file and, thus, she had no additional evidence to submit or identify.  Contemporaneous to the January 2011 Board hearing, the Appellant submitted pertinent evidence with a waiver of RO review.  38 C.F.R. § 20.1304 (2010).  As such, the evidence will be considered herein.

Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Regarding eligibility to DIC and death pension, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the appellant qualifies as a "surviving spouse."  38 C.F.R. § 3.50 (2010).  Among other requirements, a claimant must be the surviving spouse of a Veteran to be eligible to receive DIC or a death pension.  38 C.F.R. § 3.3(b) (2010).  The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death; (4) and who, except as provided in 38 C.F.R. § 3.55 (2010), has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2010).

The salient issue herein, is whether the Appellant was married to the Veteran at the time of his death.  The evidence of record clearly demonstrated that the Veteran and the Appellant were legally married on January [redacted], 1965, pursuant to the laws of the State of Ohio.  Despite the Appellant's and her representative's assertions that she and the Veteran were divorced on January [redacted], 1991, the evidence of record demonstrated that, in fact, the divorce was effectuated November [redacted], 1988.  A decree of dissolution of the Appellant's and Veteran's marriage was issued on that date by a civil circuit court located in Boone County, Kentucky.  Consequently, the evidence record demonstrated that the Appellant and the Veteran were legally divorced at the time of his death on January [redacted], 1993.

The Appellant asserted that she and the Veteran were, for all intents and purposes, married at the time of the Veteran's death despite being divorced.  In essence, the Appellant claimed that she and the Veteran formed a common law marriage following the November [redacted], 1988 divorce.  In support of this assertion, the Appellant stated that the Veteran lived with her "off and on" after their divorce.  She also asserted that he continued to receive mail at her residence.  Moreover, she claimed that they held themselves out to the community as being married, that their friends did not know they were divorced, and that she continued to pay his bills.  Specifically, she submitted a copy of a check made out to the Veteran for $6,779.95, which she purportedly gave to the Veteran's lawyer in order to satisfy some of the Veteran's bills.

The November [redacted], 1988 decree of dissolution demonstrated that the marital property included a farm located in Verona, Kentucky, and that the Appellant and Veteran were to sell this property at such price and upon such terms as they may agree upon in a reasonable period of time subsequent to the divorce.  On January [redacted], 1991, the Appellant and Veteran amended the decree of dissolution of their marriage.  Therein, the Appellant and the Veteran agreed that the Veteran would execute a quit claim deed to the [redacted], Kentucky property in consideration for the Appellant's immediate payment to the Veteran in the amount of $6,779. 95.  Given that the agreed to price of the [redacted], Kentucky property is the exact amount of the check the Appellant submitted as evidence in support of her claim, the Board finds that the Appellant's assertion that the check was to pay the Veteran's bills not credible and will afford it no weight.

Regardless, in the Commonwealth of Kentucky, common-law marriages do not exist.  See Pendleton v. Pendleton, 531 S.W.2d 507, 509-10 (1976) vacated on other grounds, Pendleton v. Pendleton, 431 U.S. 911 (1977); see also Ky. Rev. Stat. Ann. § 420.030 (1998).  Although the State of Ohio recognizes common-law marriages that were formed prior to October 10, 1991, the Appellant asserted that she lived at the Verona, Kentucky property at and since the time of the divorce.  See Lyons v. Lyons, 621 N.E. 2d 718 (Ohio App. 1993).  As such, the laws of the State of Ohio are not applicable in determining whether she and the Veteran formed a common law marriage.  Even if the laws of the State of Ohio were applicable, the requirements of properly forming a common law marriage include consent by both parties and cohabitation.  

In October 1991, the Veteran submitted a VA From 21-686c, entitled "Declaration of Status of Dependants," to VA.  Therein, the Veteran removed the Appellant as one of his dependants citing divorce.  The Veteran listed his then current address as being in Cincinnati, Ohio.

In August and October 1992, the VA Regional Office in Cincinnati, Ohio, issued rating decisions wherein the Veteran's claims of entitlement to increased ratings for his service-connected disabilities were adjudicated.  Notices of these rating decisions were mailed to him at the Cincinnati, Ohio address.

A certificate of death demonstrated that the Veteran died on January [redacted], 1993.  His marital status was "divorced."

The Appellant testified that the Veteran only lived with her "off and on" following the divorce.  Further, given that the Appellant stated that she resided in Verona, Kentucky, and given that the evidence demonstrated that the Veteran resided in Cincinnati, Ohio, the Board did not find evidence of cohabitation following the divorce.  Further, as the Appellant testified to at the Board hearing, the Veteran specifically sought a divorce from her so that she would not be responsible for his bills upon his death.  It was, thus, the Veteran's intention to not be married to the Appellant following the November [redacted], 1988 divorce.  As such, the Board did not find evidence of mutual consent to be married.  Consequently, the evidence of record did not support finding that the Veteran and Appellant properly formed a common law marriage according to the laws of the State of Ohio.

Based on a longitudinal review of the claims file, the Board finds that the Appellant was not legally married to the Veteran at the time of his death and, thus, was not his "surviving spouse."  38 C.F.R. § 3.50.  As such, she is not eligible for DIC or death pension benefits.  As the preponderance of evidence is against the Appellant's claim, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC and death pension benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


